Dear Mr. Mariouneaux:
In response to your inquiry of recent date, note that the Louisiana Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., do not prohibit one from holding a part-time appointive position as a deputy sheriff and a part-time appointive position as assistant district attorney. R.S. 42:63(E) prohibits one from holding two full-time appointive positions, which is not the case in this matter. See also R.S. 42:62(4) and (5) for the definitions of full-time and part-time, respectively. Thus, you may hold both positions simultaneously. As you acknowledge in your letter, appropriate action should be taken to avoid potential conflicts under the Model Rules of Professional Conduct.
Very truly yours,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
BY:  _____________________________________
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams